DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Amendment
2.	An examiner's amendment to the record appears below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
	Authorization for this examiner's amendment was given in a telephone interview with Leon Radomsky (Reg. No. 43,445) on Dec. 28, 2021.
3.	The application has been amended as follows:
	In claim 1, at lines 9-10, insert – silicon-germanium – before “vertical semiconductor channel.”
	In claim 8, at line 2, insert – silicon-germanium – before “vertical semiconductor channels.”
	In claim 13, at line 12, replace “surrounds, and contacts, each of ….” with – surrounds and contacts each of … --.

Allowable Subject Matter
4.	Claims 1 and 3-20 are allowed.
5.	The following is an examiner’s statement of reasons for allowance: 
In re claim 1, the current invention is deemed to be directed to a nonobvious improvement over the invention patented in US 10,347,654.   The improvement comprises a first source-level silicon-germanium layer located on the silicon-germanium source contact layer and vertically spaced from the alternating stack by the silicon-germanium source contact layer.  
	In re claim 13, the current invention is deemed to be directed to a nonobvious improvement over the invention patented in US 10,347,654.   The improvement comprises forming a disposable material layer over a carrier substrate; detaching an assembly including the silicon-germanium source contact layer, the insulating layers, the electrically conducive layers, and the memory stack structures from the carrier substrate by removing the disposable material layer.

Response to Arguments
6.	Applicant’s arguments and amendments, submitted on 12/16/21, have been fully considered and are persuasive.  The rejection, as set forth in the previous office action, has been withdrawn. 
7. 	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to HSIEN MING LEE whose telephone number is (571)272-1863. The examiner can normally be reached Monday-Friday.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wael M. Fahmy can be reached on 571-272-1705. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


HSIEN MING LEE
Primary Patent Examiner
Art Unit 2814
Dec. 28, 2021



/HSIEN MING LEE/